

116 SRES 694 ATS: Recognizing 100 years of service by chief petty officers in the United States Coast Guard.
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 694IN THE SENATE OF THE UNITED STATESSeptember 15, 2020Mr. Wicker (for himself and Ms. Cantwell) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationSeptember 30 (legislative day, September 29), 2020 Committee discharged; considered and agreed toRESOLUTIONRecognizing 100 years of service by chief petty officers in the United States Coast Guard.Whereas, on May 18, 1920—(1)Congress passed the Act of May 18, 1920 (41 Stat. 601; chapter 190), which blended the enlisted personnel of the Life-Saving Service and the Revenue Cutter Service, the 2 precursors to the modern United States Coast Guard; and(2)the United States Coast Guard issued General Order 43, which amended article 817 of the United States Coast Guard Headquarters Regulations to establish the non-commissioned United States Coast Guard rank of chief petty officer;Whereas May 18, 2020, marked 100 years since the date of the establishment of the rank of chief petty officer in the United States Coast Guard;Whereas individuals who are selected to serve in the esteemed position of chief petty officer in the United States Coast Guard must possess the highest standards of professionalism, technical expertise, and personal integrity;Whereas chief petty officers in the United States Coast Guard provide advice and assistance in matters affecting the enlisted members of the United States Coast Guard and their families; andWhereas, for 100 years, chief petty officers in the United States Coast Guard have—(1)been examples of leadership, honor, and selfless service;(2)freely accepted responsibility beyond the call of printed assignments; and(3)through their actions, and the performance of their duties, gained the respect and admiration of their seniors and juniors: Now, therefore, be itThat the Senate—(1)recognizes 100 years of service by chief petty officers in the United States Coast Guard; and(2)honors past and present chief petty officers in the United States Coast Guard, who have served in support of the safety, security, and stewardship of the United States.